UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MICHELIN NORTH AMERICA,               
INCORPORATED,
                Plaintiff-Appellee,
                v.                              No. 00-1962

AMERIPOL SYNPOL CORPORATION,
              Defendant-Appellant.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                         (CA-98-3028-6-24)

                     Argued: March 1, 2001

                     Decided: March 29, 2001

        Before KING and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: John Charles Thomas, HUNTON & WILLIAMS, Rich-
mond, Virginia, for Appellant. Nicholas M. Kouletsis, PEPPER
HAMILTON, L.L.P., Cherry Hill, New Jersey, for Appellee. ON
BRIEF: Thomas R. Gottshall, SINKLER & BOYD, P.A., Columbia,
South Carolina; Gregory J. Blasi, HUBER, LAWRENCE & ABELL,
New York, New York, for Appellant. Natalma M. McKnew, LEATH-
2        MICHELIN NORTH AMERICA v. AMERIPOL SYNPOL CORP.
ERWOOD, WALKER, TODD & MANN, Greenville, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In this diversity action governed by New York law, Michelin North
America, Incorporated ("Michelin") sought a declaratory judgment
that Ameripol Synpol Corporation ("Ameripol") was required to
indemnify Michelin pursuant to a 1992 Asset Purchase Agreement
("Agreement"). The district court granted judgment to Michelin. Find-
ing no error, we affirm.

                                   I.

  In 1992, Ameripol purchased two emulsion styrene butadiene rub-
ber ("SBR") plants in Port Neches, Texas, from Michelin’s
predecessor-in-interest, The Uniroyal Goodrich Tire Company
("UGTC"). The Agreement contains the following provision:

       2.6 Assumption of Liabilities. [Ameripol] . . . shall
    assume and agree to pay, satisfy, honor, and discharge all
    liabilities, obligations, debts, contracts and commitments . . .
    of any kind, character, or description, primarily Related to
    the Business . . . including but not limited to:

    A.

                                 ***

      (viii) any and all claims, suits, actions, investigations or
    proceedings, involving the Business which, with respect to
         MICHELIN NORTH AMERICA v. AMERIPOL SYNPOL CORP.              3
    the complaining party, have not been commenced prior to or
    as of the Closing Date[.]

J.A. 135-36, 138. The Agreement defines the "Business" as "develop-
ing, manufacturing, and selling various types of [SBR] from its facil-
ity located at Port Neches, Texas[.]" J.A. 113. It defines "Related to
the Business" as "related to, or used in connection with, or incurred
in the course of conduct of the operations of the Business prior to the
Closing." J.A. 124.

   Ameripol’s position is straightforward: it contends that the liabili-
ties in question are not related to the business of SBR production. The
liabilities stem from claims made in numerous toxic tort lawsuits,
alleging various personal injuries were caused by butadiene emitted
from the two SBR plants and by a third plant, the butadiene plant at
Port Neches that supplies the SBR plants. Butadiene, a gaseous
hydrocarbon, is the principal ingredient in SBR. The butadiene plant
was constructed as part of an SBR facility, which includes the two
SBR plants, and was formally co-owned by the owners of the SBR
plants. The butadiene plant, however, was operated by a separate
company, and has never been owned or operated by Ameripol.

   Over the years, the two SBR plants and the butadiene plant, and the
liabilities attached thereto, have had several changes in ownership. In
1979, Uniroyal, Inc. (a predecessor to UGTC) agreed to indemnify
one of the owners, Texaco Inc., for a portion of the pre-1980 produc-
tion of butadiene. That promise to indemnify encompasses the claims
embodied in the toxic tort lawsuits. Undisputedly, Michelin was still
bound by those obligations prior to the 1992 sale of the SBR plants
to Ameripol. The issue of this case is whether the 1992 Agreement
encompasses the 1979 indemnification obligations, or whether
Michelin retained those indemnification obligations despite selling
the SBR plants, and related liabilities, to Ameripol.

   Ameripol has accepted responsibility for the toxic tort claims based
on emissions from the two SBR plants, but has denied any obligation
to indemnify Michelin for the toxic tort claims based on emissions
from the butadiene plant. Ameripol contends that the butadiene plant
is a separate business, and exists independently of the two SBR
plants. However, the district court disagreed with Ameripol, and it
4        MICHELIN NORTH AMERICA v. AMERIPOL SYNPOL CORP.
found that the production of butadiene at the Port Neches butadiene
plant was primarily related to the business of the SBR plants, as
defined by the Agreement.

                                  II.

   We have fully considered the briefs and arguments of the parties,
and we find ourselves in agreement with the district court. It properly
concluded, applying the law of New York, that Michelin was entitled
to summary judgment. We are therefore content to affirm the district
court on the reasoning of its Order. Michelin North America, Inc. v.
Ameripol Synpol Corp., No. 6:98-3028-24 (D.S.C. Sept. 28, 1999).

                                                          AFFIRMED